Citation Nr: 1046090	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement by VA for unauthorized 
hospitalization medical expenses incurred at the Hillcrest 
Medical Center between October 1, 2006 and October 3, 2006.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from February 1968 to December 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2007 decision of the Department of 
Veterans Affairs (VA), Medical Center in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Between September 30, 2006 and October 3, 2006, the Veteran 
received emergency medical services at the Hillcrest Medical 
Center, a non-VA medical facility for which he incurred medical 
expenses, for a nonservice-connected disability; the Veteran has 
been reimbursed for his treatment at HMC between September 30, 
2006 and September 31, 2006.  

2.  The emergency medical services provided at Hillcrest Medical 
Center were of such a nature that a reasonably prudent person 
would expect that delay in seeking immediate medical attention 
would be hazardous to life or health; VA or other Federal 
facilities were not feasibly available and an attempt to use them 
beforehand would not have been reasonable; the Veteran's 
condition is not shown to have stabilized at any time prior to 
his discharge.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at the Hillcrest Medical Center between 
October 1, 2006 and October 3, 2006 have been met.  38 U.S.C.A. 
§§ 1728, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.53, 17.120 
(2010).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to payment or 
reimbursement by VA for unauthorized hospitalization medical 
expenses incurred at the Hillcrest Medical Center (HMC) between 
October 1, 2006 and October 3, 2006.  He argues that his private 
physician misrepresented conversations with VA, to the effect 
that his private care during this time was approved by VA.  

Congress has authorized the reimbursement or payment for 
unauthorized emergency medical treatment of Veterans, under two 
statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  
38 U.S.C.A. § 1728 applies to Veterans who have been granted 
service connection for at least one disability at the time they 
sought treatment or who were participants in a vocational 
rehabilitation program.  

In this case, service connection is currently in effect for 
posttraumatic stress disorder, evaluated as 50 percent disabling, 
lumbosacral strain, spondylolisthesis, spondylosis, left nerve 
root irritation and neuropathy, evaluated as 40 percent 
disabling, psoriasis, evaluated as 30 percent disabling, and 
postoperative tear, cruciate ligament, right knee, evaluated as 
10 percent disabling.  He was awarded a total disability rating 
based on individual unemployability (TDIU) effective from October 
16, 1997.  As such, 38 U.S.C.A. § 1728 is applicable, the Veteran 
is not eligible for reimbursement under Section 1725 (which 
governs payment where a Veteran has not been granted service 
connection for the disorder treated or is not in receipt of total 
compensation), and no further discussion of payment under 38 
U.S.C.A. § 1725  is necessary.   

The Veteran does not argue, and the record does not show, that 
prior authorization was received from the VAMC to seek medical 
care at HMC beginning on September 30, 2006, nor was an 
application for authorization made to VA within 72 hours of his 
treatment.  

For these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA under 
38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a 
nonservice-connected disability at HMC, a non-VA facility, 
between October 1, 2006 and October 3, 2006.  

To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be paid 
on the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service connected disabilities.  Care or 
services not previously authorized were rendered to a veteran in 
need of such care or services: (1) For an adjudicated service-
connected disability; (2) For nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) For any disability of a veteran 
who has a total disability permanent in nature resulting from a 
service-connected disability; (4) For any illness, injury or 
dental condition in the case of a veteran who is participating in 
a rehabilitation program under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of hospital care or medical 
services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before reimbursement 
can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

A VA facility may be considered as not feasibly available when 
the relative distance of the travel involved makes it necessary 
or economically advisable to use non-VA facilities.  See 38 
C.F.R. § 17.53 (2010); see also Cotton v. Brown, 7 Vet. App. 325, 
327-28 (1995) (providing that the fact that a VA medical center 
was located in the same city as the private facility did not 
provide an adequate basis for the Board's findings that a VA 
facility was "available"; rather, the determination of whether a 
VA facility was "feasibly available" must be made after 
consideration of such factors as the urgent nature of the 
veteran's medical condition and the length of any delay that 
would have been required to obtain treatment from a VA facility).  

In this case, the Veteran has a TDIU, and a VA physician 
determined that his treatment was for a medical emergency.  See 
May 2007 VA worksheet.  The RO appears to have denied the claim 
based on its conclusion that the Veteran could have been 
transferred to an available VA facility as of October 1, 2006; 
thus, the RO implicitly determined that the requirement at 
38 C.F.R. § 17.120(b), (c) had not been met.  

The only medical "opinions" of record are as follows: 

A February 2007 VA worksheet contains the signature of a VA 
registered nurse next to the words "sx (symptoms) x 4 days, non-
emergent VA available."  This worksheet indicates that a lay 
person would not have perceived the condition as a medical 
emergency, that the medical condition did not prevent the Veteran 
from traveling to the nearest VA facility, that VA facilities 
were feasibly available to provide service, and that treatment 
was not rendered for a service-connected condition.  

A May 2007 VA worksheet contains the signature of a VA physician 
next to the comment, "Could have transferred from ER (emergency 
room)."  This worksheet indicates that a lay person would have 
perceived the condition as a medical emergency, that the medical 
condition did prevent the Veteran from traveling to the nearest 
VA facility, that VA facilities were feasibly available to 
provide service, and that treatment was not rendered for a 
service-connected condition.  

Reports from EMSA, dated September 30, 2006, show that the 
Veteran was transferred to HMC via ambulance with complaints of a 
four-day history of shortness of breath.  He was noted to have 
palpitations, tachycardia, general weakness, and headache.  

HMC reports show that on September 30, 2006, the Veteran was 
admitted with an admission diagnosis of atrial fibrillation with 
rapid ventricular response.  He was noted to have a history that 
included oxygen-dependent chronic obstructive pulmonary disease 
(COPD), hyperlipidemia, and hypertension.  The discharge 
diagnosis was coronary artery disease with heavy plaque load, 
atrial fibrillation with rapid ventricular response, severe 
chronic obstructive pulmonary disease and smoking cessation.  

The Board finds that the evidence is insufficient to show that 
the period of time in issue, from October 1, 2006 to October 3, 
2006, was not a "continued medical emergency" of such a nature 
that the Veteran could have been safely discharged or transferred 
to a VA or other Federal facility.  See 38 C.F.R. § 17.120(b).  
The medical evidence shows that the Veteran was admitted for 
complaints that included shortness of breath, and that he was 
noted to have symptoms that included palpitations and 
tachycardia.  His history included oxygen-dependent COPD.  A VA 
physician has indicated was a medical emergency that prevented 
him from traveling to a VA facility.  The HMC records show that 
he underwent a variety of tests and procedures during his 
treatment.  Although the Board has considered the notations in 
the February and May of 2007 worksheets, these notations are bare 
conclusions which are unaccompanied by a discussion of the 
Veteran's progress and/or treatment, nor do they cite to any 
clinical findings.  See e.g., Neives-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a medical 
opinion comes from the reasoned analysis that the medical 
professional provides in support of his/her opinion).  In this 
regard, the HMC records do not include clear evidence to show 
that the Veteran was clinically stable on any particular day 
prior to his discharge.  These records show that he underwent an 
echocardiogram and a myocardial perfusion study on October 2nd, 
and a cardiac catheterization on October 3rd.  Under the 
circumstances, the Board is unable to conclude that the evidence 
is sufficient to show that the veteran was stabilized at any 
particular point in time prior to his discharge.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Furthermore, to the extent 
that the worksheets indicate that a VA facility was feasibly 
available, these notations are completely without supporting 
objective evidence, or findings of fact.  Neives-Rodriguez; 
Cotton.   

Given the foregoing, the Board finds that the evidence is at 
least in equipoise, and that payment or reimbursement of medical 
expenses incurred at HMC between October 1, 2006 and October 3, 
2006, is warranted.  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et 
seq.) became law with significant changes in VA's duty to notify 
and assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In July 2007, the Veteran was provided with VCAA notice.  In any 
event, there is no indication in the VCAA that Congress intended 
the act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code, and the Veteran's 
claim has been granted.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the 
circumstances of this case, there is no further duty to notify or 
to assist.  


ORDER

The appeal is granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


